Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 7/1/21.

The application has been amended as follows: 
Claim 1, line 10: “a second end to the sliding member” has been changed to --a second end to a fixed point on the sliding member—.
Claims 2-11, line 1: “A control surface” has been changed to “The control surface--.
Claim 8, line 2: “a third rigid connecting element, wherein” has been changed to --a third rigid connecting element having a first end connected to the actuator via a rigid actuator link, wherein--.
Claim 11
Line 2: “connected to” has been changed to –configured to move--.
Line 4: “the sliding member” has been changed to –the second sliding member--.
Claim 12, line 2: “the actuation” has been changed to –the control surface actuation--.
Claim 13, line 2: “articulating support provides an” has been changed to articulating support comprises an --.
Claims 13-15, line 1: “An airfoil” has been changed to --The airfoil--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to render obvious a control surface actuation mechanism comprising an articulating support, a sliding member slidably mounted on the articulating support and having a distal end coupled to the control surface, and a rigid connecting element connected at one end to the sliding member and at the other end to a track, such that when an actuator drives the sliding member the rigid connecting member is passively driven along the track.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642